2015 IL App (1st) 132905

                                                                            THIRD DIVISION
                                                                            January 14, 2015

                                         No. 1-13-2905



                                        IN THE
                             APPELLATE COURT OF ILLINOIS
                               FIRST JUDICIAL DISTRICT


JAMES AND THERESA DENTON,                                    )      Appeal from the
                                                             )      Circuit Court of
                      Plaintiffs-Appellees,                  )      Cook County.
                                                             )
              v.                                             )
                                                             )
UNIVERSAL AM-CAN, LTD., a Corporation;                       )
UNIVERSAL TRUCKLOAD SERVICES, INC., a                        )
Corporation; DAVID LEE JOHNSON AND LOUIS                     )      No. 12 L 3085
BROADWELL, LLC,                                              )
                                                             )
                      Defendants-Appellants                  )
                                                             )
                                                             )      The Honorable
(OMG, Inc., a Corporation; RFX, Inc., a Corporation;         )      William E. Gomolinski,
and Michael A. Twardak,                                      )      Judge Presiding.
                                                             )
                      Defendants).                           )

       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Justices Hyman and Mason concurred in the judgment and opinion.


                                              OPINION

¶1     Plaintiffs James and Theresa Denton, Illinois residents, filed a personal injury action

against defendants Universal Am-Can, Ltd.; Universal Truckload Services, Inc.; David Lee

Johnson and Louis Broadwell, LLC, among others, for a vehicular accident that occurred on an

interstate highway in Jasper County, Indiana. When presented with defendants' choice-of-law
No. 1-13-2905


motion for application of Indiana law, the circuit court instead ruled that Illinois law applied. On

defendants' motion, the circuit court granted leave to file an interlocutory appeal pursuant to

Illinois Supreme Court Rule 308 (eff. Feb. 26, 2010) and certified the following question for our

review: "Whether Illinois law or Indiana law should be applied to the issues of liability and

damages in the present case." Contrary to the circuit court, we conclude that Indiana law

governs the liability and damages issues in this case. We therefore reverse the judgment of the

circuit court and remand for further proceedings consistent with our judgment.

¶2                                             BACKGROUND

¶3       This litigation stems from a multivehicle accident that occurred around noon on February

8, 2011, on Interstate 65 (I-65) in Indiana. The record reveals that Indiana resident George

Kallis, 1 who is now deceased, drove northbound on the southbound lane of I-65, setting off an

unfortunate chain reaction of collisions. The vehicles endeavored to avoid the Kallis vehicle,

and the semi-tractor trailer truck driven by David Lee Johnson ultimately rear-ended Denton's

vehicle. In particular, a police report taken at the time revealed that upon seeing Kallis driving

the wrong way, two vehicles slowed and moved to the side. Denton crashed into one of these

vehicles and was then propelled into the middle of the highway. Johnson subsequently rear-

ended Denton, shoving his car into another vehicle on the side. Denton suffered physical injuries

and his wife claimed a loss of consortium. Plaintiffs ultimately received a $100,000 settlement

from the Kallis estate. Plaintiffs then filed this case in Illinois, claiming truck driver Johnson

was negligent, essentially for failing to keep a proper lookout and failing to reduce speed,

resulting in the collision with Denton's vehicle. Plaintiffs alleged the defendants who are party


1
  Plaintiffs dispute that Kallis was, and his estate now is, a nonparty Indiana resident not subject to the jurisdiction of
Illinois. Before the trial court, defendants repeatedly represented Kallis or his estate as residing in Indiana and as a
party not subject to Illinois's jurisdiction. Plaintiffs did not object to these repeated characterizations and as such are
precluded from doing so now on appeal. See Grainger v. Harrah's Casino, 2014 IL App (3d) 130029, ¶ 32.

                                                            2
No. 1-13-2905


to this appeal either hired Johnson or leased Johnson's truck and, given Johnson's license

suspensions, tickets and otherwise allegedly checkered driving record, they were also negligent

for hiring him or leasing him the truck. The defendants, in turn, filed answers and affirmative

defenses alleging in pertinent part that a third party proximately caused the accident, the

damages resulted from nonparties (namely, Kallis), and alleging that Indiana law barred or

diminished the claim. Then, within days of plaintiffs' Illinois lawsuit, defendants Universal Am-

Can, Ltd., Broadwell, and Johnson filed their own negligence action in Indiana against both

Kallis and Denton.

¶4     The pleadings, taken altogether, reveal that Universal Am-Can was a Michigan

corporation that conducted continuous business in Illinois and also did business in Indiana, but

both Universal Truckload Services, Inc. (also a Michigan corporation), and Broadwell (a South

Carolina corporation) denied the same allegation. On appeal, defendants have acknowledged

that the corporate defendants, although domiciled elsewhere, did business in Illinois.

Additionally, Johnson was a South Carolina resident, and Denton was traveling in Indiana for

business. The other defendants, who are not party to this appeal, included driver Michael

Twardak, an Illinois resident, RFX, Inc. (allegedly a Massachusetts corporation), and OMG, Inc.

(allegedly a Delaware corporation).

¶5     The exact relationship of the corporate defendants is not clear from the record.

According to the trial court order RFX apparently entered into a subcontract with Universal Am-

Can to transport goods for OMG from OMG's facility in Illinois. From the pleadings, Universal

Truckload Services appears to have been somehow involved in the contract or subcontract. The

pleadings also show that Broadwell, an employee of Universal Am-Can, hired Johnson.

Universal Am-Can admitted Johnson was acting as a qualified driver on its behalf. A bill of



                                                 3
No. 1-13-2905


lading in the supplemental record shows that truck driver Johnson retrieved goods from OMG in

Illinois for delivery to South Carolina, and he apparently was en route when the accident

happened.

¶6     Defendants filed a motion to dismiss the case arguing improper venue, and a hearing

followed with all parties, save Twardak, present. The trial court denied the motion to dismiss,

and defendants subsequently filed a choice-of-law motion to apply Indiana, rather than Illinois,

law in this case. The trial court also denied that motion, and this timely interlocutory appeal

followed.

¶7                                     ANALYSIS

¶8     Defendants now argue, as they did below, that Indiana law should apply to the present

case. In essence, defendants argue that Indiana law ought to apply, given that it was an Indiana

resident wrong-way driver whose negligence triggered the chain reaction that ended with

Denton's vehicle being rear-ended by Johnson. Were Indiana law to apply, as compared to

Illinois law, defendants argue, their financial exposure would be far less than the potential

exposure under Illinois law, centered mainly upon how the two states deal with contribution,

nonparty negligence, along with joint and several liability. This is not an insignificant

observation, because a choice-of-law determination is required only when a difference in the law

of the states will affect the outcome of a case, as analyzed in light of the forum state. Townsend

v. Sears, Roebuck & Co., 227 Ill. 2d 147, 155 (2007); Murphy v. Mancari's Chrysler Plymouth,

Inc., 408 Ill. App. 3d 722, 725 (2011). When conducting a choice-of-law analysis in tort cases,

Illinois has adopted the approach found in the Restatement (Second) of Conflict of Laws, which

provides that the rights and liabilities for a particular issue should be governed by the jurisdiction

with the most significant relationship to the occurrence and the parties. Barbara's Sales, Inc. v.



                                                  4
No. 1-13-2905


Intel Corp., 227 Ill. 2d 45, 61 (2007); Gregory v. Beazer East, 384 Ill. App. 3d 178, 196-97

(2008).

¶9        Defendants argue they sufficiently alleged that a different outcome favors application of

Indiana law. Defendants specifically allege that were Illinois law to apply, they would

effectively be barred from arguing that Kallis "was a major or predominant cause" of plaintiffs'

injuries, or pursuing apportionment of fault to a settling party. Applying the de novo standard of

review to the question of law before us, we are compelled to agree. See Townsend, 227 Ill. 2d at

153-54.

¶ 10      There can be no serious doubt that the relevant tort law of Illinois and Indiana are quite

different. First, the two states have different approaches to allocating fault among joint

tortfeasors. In Illinois, all defendants found liable are jointly and severally liable for the

plaintiff's past and future medical expenses. 735 ILCS 5/2-1117 (West 2012). A defendant who

is at least 25% at fault is jointly and severally liable for all other damages, as well, while a

defendant whose fault falls below this 25% threshold is only severally, or proportionately, liable

for all other damages. Id. Under Illinois's joint and several liability law, if Johnson were found

responsible for 25% of the damages caused to plaintiffs, then he could nonetheless be

responsible for the full amount of damages.

¶ 11      Indiana, by contrast, maintains that defendants can only be held severally liable for their

own percentage of fault. R.L. McCoy, Inc. v. Jack, 772 N.E.2d 987, 989-90 (Ind. 2002); see also

Ind. Code Ann. § 34-51-2-8 (West 2012). Moreover, Indiana law allows a defendant to prove

the negligence of an absent or settling tortfeasor. McCoy, 772 N.E.2d at 990; see also Ind. Code

Ann. § 34-51-2-14 (West 2012); cf. Ready v. United/Goedecke Services, Inc., 232 Ill. 2d 369,

383, 385 (2008). Under Indiana law, therefore, defendants could defend this case by attempting



                                                   5
No. 1-13-2905


to persuade the jury that Kallis (even though a nonparty) was entirely responsible or

overwhelmingly responsible given the fact that his obvious negligence seems to have set

everything else into motion.

¶ 12    By contrast, in Illinois, tortfeasors who have settled in good faith and who have been

dismissed from the lawsuit are exempt from section 2-1117 and therefore may not be

apportioned fault by the trier of fact. Ready, 232 Ill. 2d at 385. The trier of fact can only

consider the fault of settling tortfeasors if there is evidence to suggest fault by the settling

tortfeasors and if plaintiff is allegedly contributorily negligent. Illinois Pattern Jury Instructions,

Civil, No. B45.03.A (2012) (citing Bofman v. Material Service Corp., 125 Ill. App. 3d 1053,

1060, 1064 (1984)). Settling tortfeasors, nonetheless, are immune from suits for contribution.

740 ILCS 100/2(d) (West 2012). Under Illinois law, Johnson would be precluded from obtaining

any contribution from the Kallis estate, assuming it and plaintiffs settled in good faith. See In re

Guardianship of Babb, 162 Ill. 2d 153, 160 (1994) (noting the contribution law); see also 740

ILCS 100/2(d) (West 2012). (Parenthetically, we note that while plaintiffs moved for a good-

faith finding regarding their settlement with Kallis, defendants opposed the finding. The record

does not reveal a ruling on plaintiffs' motion.)

¶ 13    As the law cited above makes clear, the two states present substantially different ways of

apportioning fault and damages. The differences are clearly more advantageous to the

defendants than plaintiffs, which fits with plaintiffs' decision to file in Illinois and explains why

defendants urge us to apply Indiana law. Plaintiffs nonetheless contend defendants failed to set

forth an adequate record to support the conclusion that the differences between the respective

state laws will affect the outcome in this case. We disagree. In an attempt to so persuade us,

plaintiffs suggest we disregard the fact that the wrong-way driver was the precipitating factor in



                                                   6
No. 1-13-2905


this chain-reaction accident. In fact, plaintiffs would have this court perform a jurisprudential

"fact-ectomy" and have us only consider that their car was rear-ended by Johnson's truck.

Plaintiffs justify this tack by arguing that the police report concerning this accident is not

properly in the record and any references ought to therefore be stricken. We respectfully decline

to apply a judicial blindfold. We observe that defendants appended the report to their motion to

dismiss for improper venue, the denial of which prompted the choice-of-law motion at issue

now. In their motion, defendants specifically argued Kallis was an indispensable party over

whom Illinois courts simply had no jurisdiction. We therefore find that the accident report was

before the trial court and can be referenced in this matter sub judice. It also merits mention that

plaintiffs did not object to its presentation before the trial court, and thus appear to have forfeited

the matter. See Grainger v. Harrah's Casino, 2014 IL App (3d) 130029, ¶ 32. What's more,

during the motion-to-dismiss hearing, plaintiffs' counsel averred that Kallis drove northbound in

southbound lanes and "caused this huge accident," involving multiple cars. At the hearing,

defense counsel then recounted the facts whereby Kallis entered the highway driving the wrong

way, then encountered Twardak, and three miles later, Denton. Denton was thereafter rear-

ended by Johnson. Counsel for plaintiffs did not then object to this rendition of the facts, which

generally mirrored the police report, or to the defendants' reliance on the police report.

¶ 14   We thus are unmoved by plaintiffs' assertion that "defendants are forcing this court to

engage in speculation as to whether Mr. Kallis, or any other individual, is at fault for the crash

that forms the basis of this lawsuit." This case is still at the pleading stage, and we cannot

speculate as to the level of fault Kallis represents but, based on the parties' rendition of the facts

before the trial court, we can safely say Kallis was the principal protagonist in the accident

giving rise to the Illinois lawsuit. Moreover, we observe that taking plaintiffs' argument to its



                                                   7
No. 1-13-2905


logical conclusion, no multivehicular tort case could ever survive a pretrial choice-of-law motion

because fault cannot be apportioned until trial.

¶ 15   In light of plaintiffs' above-stated forfeiture and concessions, we also reject their

alternative assertion that we cannot consider the facts from the police report because police

reports are generally not admissible in evidence, as they contain conclusions and hearsay. See

Kociscak v. Kelly, 2011 IL App (1st) 102811, ¶ 25. Even absent the concessions, we note that

police reports have been admitted into evidence, provided there is a proper foundation, as past

recollection recorded or for use in impeachment. Id.

¶ 16   In their last effort to show the outcome would not change based on the respective states'

laws, plaintiffs also assert that defendants cannot even utilize Indiana's "nonparty" defense

because it was not timely raised in the statute of limitations period under Indiana law. See Ind.

Code Ann. § 34-51-2-16 (West 2012). We reject this argument for two reasons. First, up until

this point, the parties have proceeded assuming Illinois law applies. There would be no reason

for the defendants to follow the rules of Indiana, by pleading a nonparty defense that is

unavailable under Illinois law, when defending an Illinois lawsuit. See Restatement (Second) of

Conflict of Laws § 161 (1971) ("The law selected by application of the rule of § 145 determines

what defenses to the plaintiff's claim may be raised on the merits."); see also Restatement

(Second) of Conflict of Laws § 173 (1971) (same regarding contribution or indemnity).

Defendants acknowledge as much by citing the Illinois statute for the two-year period within

which the lawsuit had to be filed. Second, plaintiffs have cited a procedural rule (i.e., a statute of

limitations rule) under Indiana law to defeat the question of which state's substantive law should

apply. However, "[i]n conflict of laws cases, matters of procedure are governed by the law of

the forum [citation], while the law of the State with the most significant contacts controls



                                                   8
No. 1-13-2905


substantive matters." Boersma v. Amoco Oil Co., 276 Ill. App. 3d 638, 645 (1995); see also

Freeman v. Williamson, 383 Ill. App. 3d 933, 938-39 (2008) (same); Restatement (Second) of

Conflict of Laws § 127 (1971). The requirements of pleading are procedural, and therefore

Illinois law should apply. Boersma, 276 Ill. App. 3d at 646. It is worth noting that defendants

raised the substantive nonparty affirmative defense in their answer to plaintiffs' first-amended

complaint and as part of their objection to plaintiffs' proposed good-faith finding on the Kallis

settlement. Defendants thus appear to have complied with Illinois procedural rules in that

regard. See 735 ILCS 5/2-613 (West 2012). In short, plaintiffs have failed to adequately

develop their argument that a procedural rule from another state can be used to dispose of the

present choice-of-law question. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008); Grainger, 2014
IL App (3d) 130029, ¶ 32.

¶ 17   Lastly, plaintiffs argue that since there is no good-faith finding on their settlement with

Kallis, nothing precludes defendants from seeking contribution from Kallis, and therefore, the

laws of the two states offer the same outcome. From the discussion above, the very fact that the

states have different ways of allocating fault–with Illinois placing the burden on defendants and

Indiana placing the burden on plaintiffs–arguably leads to a different outcome in this

multivehicle car accident case. For the foregoing reasons, plaintiffs' varying attempts to avoid

applying the choice-of-law analysis must fail.

¶ 18   Having established how the differences between Indiana and Illinois law might affect the

outcome of the case, we next consider which state has a more significant relationship to the case.

The entire litigation must be considered in assessing which forum has the more significant

contacts with the litigation. Gregory, 384 Ill. App. 3d at 196.




                                                 9
No. 1-13-2905


¶ 19   There is a legal presumption that the local law of the State where the injury occurred

applies in determining the rights and liabilities of the parties unless Illinois has a more significant

relationship to the conflict. Townsend, 227 Ill. 2d at 164-65. In other words, " 'in the absence of

unusual circumstances, the highest scorer on the "most significant relationship" test is–the place

where the tort occurred.' " Id. at 165 (quoting Spinozzi v. ITT Sheraton Corp., 174 F.3d 842, 844

(7th Cir. 1999)). To test this presumption, we must generally consider (1) the relevant policies

of the forum; (2) the relevant policies of other interested states and the relative interests of those

states in the determination of the particular issue; and (3) the basic policies underlying the

particular field of law. Townsend, 227 Ill. 2d at 170. Along with these principles, we consider

connecting factors like (1) the place where the injury occurred; (2) the place where the conduct

causing the injury occurred; (3) the domicile, residence, nationality, place of incorporation, and

place of business of the parties; (4) the place where the relationship, if any, between the parties is

centered. Id. at 160; see also Restatement (Second) of Conflict of Laws § 145 (1971). We

consider the latter factors first while noting that our goal is not merely to "count contacts," but to

meaningfully analyze each contact in light of the policies at hand. See Townsend, 227 Ill. 2d at

168.

¶ 20                           The Place Where the Injury Occurred

¶ 21   Here, the injury took place in Indiana. The first factor thus favors defendants. Plaintiffs,

tracking the trial court's order, now argue that the place where the injury occurred was merely

"fortuitous," so that it should be disregarded. The cases cited by plaintiffs involve situations in

which either all of the parties were domiciled in the same state, the conduct giving rise to the

injury occurred in a different state than where the injury occurred, or the parties had a prior

relationship that was clearly centered in a different state. See Murphy, 408 Ill. App. 3d at 727-



                                                  10
No. 1-13-2905


30; Miller v. Hayes, 233 Ill. App. 3d 847, 849-51 (1992); Schulze v. Illinois Highway

Transportation Co., 97 Ill. App. 3d 508 (1981). None of those factors necessarily applies here,

as we will fully explicate below. Notably, Miller and Schulze were decided before Townsend,

which clearly places an emphasis on honoring the law of the state where the injury originates

unless another state has more significant contacts.

¶ 22   Moreover, Denton was in Indiana for work-related reasons. Kallis was a resident of

Indiana, and Johnson was also driving his truck through Indiana on a work-related assignment.

Given that Indiana appears to be the focal point of the parties' activity and that this was a

multicar accident, we cannot say the location was merely haphazard or incidental to their

interstate travel. In other words, the injury could not have just as easily occurred in any other

state. We thus conclude the location of the injury weighs in favor of applying Indiana law. See

Restatement (Second) of Conflict of Laws § 145 cmt. f (1971) ("the place of injury is of

particular importance in the case of personal injuries"). We note that even if the situs of the

injury were "fortuitous," our conclusion would not change because the following factors,

considered in totality and weighed against the tort policies, favor honoring the presumption that

Indiana law should apply to this case.

¶ 23              The Place Where the Conduct Causing the Injury Occurred

¶ 24   There is no question that the conduct causing the injury also took place in Indiana. A

court's consideration of injury-causing conduct in a section 145 analysis includes all conduct

from any source contributing to the injury. Townsend, 227 Ill. 2d at 169. Indiana is where Kallis

drove the wrong way on a highway, causing a major chain reaction of accidents. It is also where,

in the midst of Kallis's unruly driving, Johnson was allegedly negligent with regard to Denton.

That is, if we were to say there were a direct relationship between the allegedly negligent



                                                 11
No. 1-13-2905


conduct of Johnson and the injury Denton suffered, that relationship would have to be in Indiana.

It is also the place where Denton would have been contributorily negligent. Here, the trial court

nonetheless essentially found the negligent hiring/entrustment causes of action detracted from

the significant contacts in Indiana. Noting that it was not clear where the agreements were

entered into, the court held this factor weighed in neither party's favor. See Van Horne v. Muller,

185 Ill. 2d 299, 311 (1998) (noting the proximate cause of the plaintiff's injury is the employer's

negligence in hiring or retaining the employee rather than the employee's wrongful act). We

disagree. While the negligent hiring of Johnson might have taken place elsewhere, plaintiffs

could not bring such a claim unless the negligent conduct and resulting injury first occurred in

Indiana. Additionally, proximate cause is an essential element of any negligence action and,

although an employer may have negligently hired someone who caused harm to another, liability

will only attach if the injuries were brought about by reason of the employment of the unfit

employee. Carter v. Skokie Valley Detective Agency, Ltd., 256 Ill. App. 3d 77, 80 (1993).

Intervening causes, such as the negligence of another driver, can destroy a negligent hiring action

because one might say the injury did not occur by virtue of the employment. See id. at 80-83.

Here, the present record demonstrates that the best way to understand any possible intervening

cause would be to analyze the conduct that occurred in Indiana. That the goods Johnson was

delivering originated with a truckload in Illinois is of no moment because that fact has little

effect on analyzing whether there was first any negligent conduct relating to the accident in

Indiana. Likewise, the record is unclear as to where the hiring/entrustment agreements were

entered into, let alone exactly how they were entered into, so we cannot judge that allegedly

tortious conduct. Moreover, since agreements can be made from varying states over the

telephone or Internet, we do not believe this should be the deciding factor in our analysis. In



                                                 12
No. 1-13-2905


short, but for the alleged physical harm to Denton occurring in Indiana, there would be no facts

upon which to base a negligent hiring claim. Thus, as we analyze the particular causes of action

asserted here, the case for applying Indiana law is even stronger.

¶ 25             The Domicile, Residence, Nationality, Place of Incorporation, and Place of

                                            Business of the Parties

¶ 26    The plaintiffs are residents of Illinois, as is one other defendant, Twardak (who is not

party to this appeal). 2 In pleadings, only defendant Universal Am-Can, Ltd., a Michigan

corporation, acknowledged that it conducted continuous business in Illinois. As stated, on

appeal, both parties seem to agree that all of the corporate defendants did business in Illinois.

Universal Truckload Services, Inc., is a Michigan corporation. Louis Broadwell resides in South

Carolina, as does Johnson. RFX is allegedly a Maryland corporation, and OMG is allegedly a

Delaware corporation, although neither is party to this appeal. Kallis was an Indiana resident.

Again, Denton was traveling to Indiana for business, and Johnson was passing through for

business purposes. In sum, the parties have varying residences and places of incorporation.

While the injury occurred in Indiana, several parties reside and do business in Illinois. As a

result, this factor is a wash and does not weigh in any particular party's favor.

¶ 27             The Place Where the Relationship, if Any, Between the Parties Is Centered

¶ 28    But for their travels through Indiana, these parties would have no relationship. To the

extent they have a relationship, it is clearly centered in Indiana.

¶ 29                                        Policy Considerations




2
  Notably, neither party makes a distinction between domicile and residence. While a domicile is usually a person's
home/residence, that is not always the case since domicile is a permanent abode while a residence might be
temporary. See Restatement (Second) of Conflict of Laws §§ 11, 12 (1971). We will assume residence means
domicile at this stage in the proceedings.

                                                        13
No. 1-13-2905


¶ 30   Based on the foregoing, we observe three factors favor application of Indiana law and

one factor is a wash. As a result, we conclude that Indiana has more significant contacts to the

present action than Illinois. We next consider the section 6 factors and conclude that while

Illinois has an interest in compensating its residents/domiciliaries for injuries, this interest does

not outweigh that of Indiana to maintain safe highways or to protect individuals and businesses

from being apportioned a greater cost in negligence actions. Considering the aforementioned

contacts in the context of general principles applicable to personal injury actions under section 6

(see Townsend, 227 Ill. 2d at 169-70), we cannot say that Illinois's relationship to this case is so

pivotal as to overcome the presumption that Indiana law should apply.

¶ 31                                   CONCLUSION

¶ 32   Based on the foregoing, in answering this choice-of-law certified question, we conclude

the substantive law of Indiana should apply because Indiana has more significant contacts with

the lawsuit, and policy reasons also support the application of Indiana law. We reverse the

judgment of the circuit court ruling in favor of the application of Illinois law and remand for

further proceedings consistent with this opinion.

¶ 33   Reversed; remanded.




                                                  14